 



Exhibit 10.33
          AMENDED AND RESTATED EMPLOYMENT AGREEMENT made December 18, 2007
effective as of 12/18, 2007 (the “Effective Date”), between TIME WARNER INC., a
Delaware corporation (the “Company”), and RICHARD D. PARSONS (“You”).
          You are currently employed by the Company pursuant to an Employment
Agreement made December 18, 2003, effective as of December 17, 2003 (the “Prior
Agreement”). The Company wishes to amend and restate the terms of your
employment with the Company and to secure your services for the period to and
including December 31, 2008 on and subject to the terms and conditions set forth
in this Agreement, and you are willing to provides such services on and subject
to the terms and conditions set forth in this Agreement. You and the Company
therefore agree as follows:
          1. Term of Employment. Your “term of employment” as this phrase is
used throughout this Agreement shall be for the period beginning on the
Effective Date and ending on December 31, 2008 (the “Term Date”), subject,
however, to earlier termination as set forth in this Agreement.
          2. Employment. During the term of employment through December 31,
2007, you shall serve as Chairman and Chief Executive Officer of the Company of
the Company. Beginning January 1, 2008, you shall serve as Chairman of the
Board. In these positions you shall have the authority, functions, duties,
powers and responsibilities normally associated with such positions and such
additional authority, functions, duties, powers and responsibilities as the
Board of Directors may from time to time delegate to you in addition thereto.
You shall, subject to your election as such from time to time and without
additional compensation, serve during the term of employment and as a director
and as a member of any committee of the Board of Directors of the Company and
its subsidiaries, to which you may be elected from time to time. During your
employment, (i) your services shall be rendered using all of your skill and
experience to the performance of your duties, (ii) you shall report only to the
Board of Directors of the Company, (iii) you shall have no other employment and,
without the prior written consent of a majority of the Company’s Board of
Directors, no outside business activities which require the devotion of
substantial amounts of your time, and (iv) the place for the performance of your
services shall be the principal executive offices of the Company in the New York
City metropolitan area, subject to such reasonable travel as may be required in
the performance of your duties. The foregoing shall be subject to the Company’s
written policies, as in effect from time to time, regarding vacations, holidays,
illness and the like and shall not prevent you from devoting such time to your
personal affairs as shall not interfere with the performance

 



--------------------------------------------------------------------------------



 



of your duties hereunder, provided that you comply with the provisions of the
Confidentiality Agreement and any generally applicable written policies of the
Company on conflicts of interest and service as a director of another
corporation, partnership, trust or other entity (“Entity”).
          3. Compensation.
               3.1 Base Salary. The Company shall pay you a base salary at the
rate of not less than $ 1,500,000 per annum during the term of employment (“Base
Salary”). Base Salary shall be paid in accordance with the Company’s then
current practices and policies with respect to senior executives. For the
purposes of this Agreement “senior executives” shall mean the executive officers
of the Company.
               3.2 Bonus. In addition to Base Salary, you may be entitled to
receive during the term of employment an annual cash bonus (“Bonus”) subject to
and pursuant to the Company’s Annual Bonus Plan for Executive Officers (such
plan, together with any successor plan of Company intended to comply with
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
being hereinafter referred to as the “Annual Bonus Plan”). Although your Bonus
is fully discretionary, your target annual Bonus is $5,500,000 through 2007; in
2008, your target annual Bonus is $2,900,000 but the parties acknowledge that
your actual Bonus for 2008 will vary depending on the actual performance of you
and the Company from a minimum of $0 and up to a maximum Bonus of $4,350,000 as
determined by the Compensation and Human Development Committee of the Board of
Directors of the Company (the “Compensation Committee”). Payments of any bonus
compensation under this Section 3.2 will be paid to you between January 1 and
March 15 of the calendar year immediately following the performance year in
respect of which such Bonus is earned.
               3.3 Deferred Compensation Account. Pursuant to the terms of
employment agreements with the Company that preceded the Prior Agreement, you
have been paid deferred compensation which has been deposited in a special
account (the “Trust Account” maintained on the books of a Time Warner Inc.
grantor trust (the “Rabbi Trust) for your benefit. The Trust Account shall be
maintained by the trustee (the “Trustee”) thereof in accordance with the terms
of Annex A attached hereto and the trust agreement (the Trust Agreement”)
establishing the Rabbi Trust (which Trust Agreement shall in all respects be
consistent with the terms of Annex A), until the full amount which you are

2



--------------------------------------------------------------------------------



 



entitled to receive therefrom has been paid in full. The Company shall pay all
fees and expenses of the Trustee and shall enforce the provisions of the Trust
Agreement for your benefit. The Company and you acknowledge that no amounts have
been paid by the Company or deferred by you in to the Trust Account and the
terms and conditions governing the Trust Account have not been modified
subsequent to October 1, 2004.
               3.4 Long Term Incentive Compensation. So long as the term of
employment has not terminated, you will be eligible to receive long term
incentive compensation in 2008 with a target value of $3,200,000 (based on the
valuation method used by the Company with respect to awards made to of its
senior executives) through a combination of stock option grants and restricted
stock units, as determined by the Compensation Committee in its sole discretion.
          3.5 Intentionally Deleted.
               3.6 Indemnification. You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to service during the term of employment) to the benefit of the indemnification
provisions contained on the date hereof in the Restated Certificate of
Incorporation and By-laws of the Company (not including any amendments or
additions after the date hereof that limit or narrow, but including any that add
to or broaden, the protection afforded to you by those provisions).
          4. Termination.
               4.1 Termination for Cause. The Company may terminate the term of
employment and all of the Company’s obligations under this Agreement, other than
its obligations set forth below in this Section 4.1, for “cause”. Termination by
the Company for “cause” shall mean termination because of your (a) conviction
(treating a nolo contendere plea as a conviction) of a felony (whether or not
any right to appeal has been or may be exercised), (b) willful failure or
refusal without proper cause to perform your duties with the Company, including
your obligations under this Agreement (other than any such failure resulting
from your incapacity due to physical or mental impairment),
(c) misappropriation, embezzlement or reckless or willful destruction of Company
property, (d) breach of any statutory or common law duty of loyalty to the
Company; (e) intentional and improper conduct materially prejudicial to the
business of the Company or any of its

3



--------------------------------------------------------------------------------



 



affiliates, or (f) breach of any of the covenants provided for in Section 8
hereof. Such termination shall be effected by written notice thereof delivered
by the Company to you and shall be effective as of the date of such notice;
provided, however, that if (i) such termination is because of your willful
failure or refusal without proper cause to perform any one or more of your
obligations under this Agreement, (ii) such notice is the first such notice of
termination for any reason delivered by the Company to you under this
Section 4.1, and (iii) within 15 days following the date of such notice you
shall cease your refusal and shall use your best efforts to perform such
obligations, the termination shall not be effective.
               In the event of termination by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of termination, (ii) to pay any Bonus
for any year prior to the year in which such termination occurs that has been
determined but not yet paid as of the date of such termination, and (iii) with
respect to any rights you have with respect of amounts credited to the Trust
Account through the effective date of termination or pursuant to any insurance
or other benefit plans or arrangements of the Company. You hereby disclaim any
right to receive a pro rata portion of any Bonus with respect to the year in
which such termination occurs.
               4.2 Termination by You for Material Breach by the Company and
Termination by the Company Without Cause. Unless previously terminated pursuant
to any other provision of this Agreement and unless a Disability Period shall be
in effect, you shall have the right, exercisable by written notice to the
Company, to terminate the term of employment effective 30 days after the giving
of such notice, if, at the time of the giving of such notice, the Company is in
material breach of its obligations under this Agreement; provided, however,
that, with the exception of clause (i) below, this Agreement shall not so
terminate if such notice is the first such notice of termination delivered by
you pursuant to this Section 4.2 and within such 30-day period the Company shall
have cured all such material breaches; and provided further, that such notice is
provided to the Company within 90 days after the occurrence of such material
breach. A material breach by the Company shall include, but not be limited to,
(i) the Company violating Section 2 with respect to authority, reporting lines,
duties, or place of employment or (ii) the Company failing to cause any
successor to all or substantially all of the business and assets of the Company
expressly to assume the obligations of the Company under this Agreement.

4



--------------------------------------------------------------------------------



 



               The Company shall have the right, exercisable by written notice
to you delivered before the date which is 60 days prior to the Term Date, to
terminate your employment under this Agreement without cause, which notice shall
specify the effective date of such termination.
                    4.2.1 After the effective date of a termination pursuant to
this Section 4.2 (a “termination without cause”), you shall receive Base Salary
and a pro rata portion of your Average Annual Bonus (as defined below) through
the effective date of termination. Your Average Annual Bonus shall be equal to
the average of the regular annual bonus amounts (excluding the amount of any
special or spot bonuses) in respect of the two calendar years during the most
recent five calendar years for which the annual bonus received by you during
your employment as Chief Executive Officer and Chairman or during your
employment as Chairman was the greatest. Your pro rata Average Annual Bonus
pursuant to this Section 4.2.1 shall be paid to you at the times set forth in
Section 4.7.
                    4.2.2 After the effective date of a termination without
cause, you shall continue to be treated as an employee of the Company for a
period ending on the Term Date (the “Severance Term Date”) and during such
period you shall be entitled to receive, whether or not you become disabled
during such period but subject to Section 6, (a) Base Salary (on the Company’s
normal payroll payment dates as in effect immediately prior to the effective
date of your termination without cause) at an annual rate equal to your Base
Salary in effect immediately prior to the notice of termination, and (b) an
annual Bonus in respect of each calendar year or portion thereof (in which case
a pro rata portion of such Bonus will be payable) during such period equal to
your Average Annual Bonus. Except as provided in the succeeding sentence, if you
accept other full-time employment during such period or notify the Company in
writing of your intention to terminate your status as an employee during such
period, you shall cease to be treated as an employee of the Company for purposes
of your rights to receive certain post-termination benefits under Section 8.2
effective upon the commencement of such other employment or the effective date
of such termination as specified by you in such notice, whichever is applicable
(the “Benefit Cessation Date”), and you shall receive the remaining payments of
Base Salary and Bonus pursuant to this Section 4.2.2 at the times specified in
Section 4.7 of the Agreement. Notwithstanding the foregoing, if you accept
employment with any not-for-profit entity or governmental entity, then you
continue to be treated as an employee of

5



--------------------------------------------------------------------------------



 



the Company for purposes of your rights to receive certain post-termination
benefits pursuant to Section 8.2 and you will continue to receive the payments
as provided in the first sentence of this Section 4.2.2; and if you accept
full-time employment with any affiliate of the Company, then the payments
provided for in this Section 4.2.2 shall immediately cease and you shall not be
entitled to any further payments. For purposes of this Agreement, the term
“affiliate” shall mean any entity which, directly or indirectly, controls, is
controlled by, or is under common control with, the Company.
               4.3 Office Facilities. The parties agree that from January 1,
2009 through December 31, 2009, the Company shall, without charge to you, make
available to you office space at your principal job location immediately prior
to your termination of employment, or other location reasonably close to such
location, together with secretarial services, office facilities, services and
furnishings, in each case reasonably appropriate to an employee of your position
and responsibilities prior to such termination of employment but taking into
account your reduced need for such office space, secretarial services and office
facilities, services and furnishings as a result of your no longer being a
full-time employee.
               4.4 Release. A condition precedent to the Company’s obligation to
make or continue the payments associated with a termination without cause shall
be your execution and delivery of a release in the form attached hereto as Annex
B. If you shall fail to execute and deliver such release, or if you revoke such
release as provided therein, then in lieu of the payments provided for herein,
you shall receive a severance payment determined in accordance with the
Company’s policies relating to notice and severance reduced by the aggregate
amount of severance payments paid pursuant to this Agreement, if any, prior to
the date of your refusal to deliver, or revocation of, such release.
               4.5 Retirement. Notwithstanding the provisions of Sections 4.2 or
5, if the term of employment is in effect and you are still employed by the
Company pursuant to this Agreement on the date you first become eligible for
normal retirement as defined in any applicable retirement plan of the Company or
any subsidiary of the Company (the “Retirement Date”), then this Agreement shall
terminate automatically on such date and your employment with the Company shall
thereafter be governed by the policies generally applicable to employees of the
Company, and you shall not thereafter be entitled to the payments provided in
such Sections to the extent not received by you on or prior to the Retirement
Date. In addition, no benefits or payments provided in Sections 4.2

6



--------------------------------------------------------------------------------



 



or 5 shall include any period after the Retirement Date and if the provision of
benefits or calculation of payments provided in any such Section would include
any period subsequent to the Retirement Date, such provision of benefits shall
end on the Retirement date and the calculation of payments shall cover only the
period ending on the Retirement Date. Notwithstanding the foregoing, the
provisions of Annex A and the Trust Agreement shall apply to the investment and
payment of deferred compensation after such termination, the provisions of
Section 7 of this Agreement shall survive any such termination and the
provisions of Sections 5 and 6 of the Confidentiality Agreement shall apply to
any dispute with respect to this Agreement that arises after any such
termination.
               4.6 Mitigation. In the event of a termination without cause under
this Agreement, you shall not be required to seek other employment or take other
actions in order to mitigate your damages hereunder, unless Section 280G of the
Internal Revenue Code would apply to any payments to you by the Company and your
failure to mitigate would result in the Company losing tax deductions to which
it would otherwise have been entitled. In such an event, you will engage in
whatever mitigation is necessary to preserve the Company’s tax deductions. With
respect to the preceding sentences, any payments or rights to which you are
entitled by reason of the termination of employment without cause shall be
considered as damages hereunder. In addition, whether or not you are required to
mitigate your damages hereunder, if following a termination without cause you
obtain other employment with any entity, other than a not-for-profit entity or
government institution, then you shall pay over to the Company the total cash
salary and bonus (of any kind) payable to you in connection with such other
employment for services during the period prior to the Severance Term Date
(whether paid or deferred), at the time received by you, to the extent of the
amounts previously paid to you by the Company following your termination with
respect to such period, as damages or severance, in excess of the Company’s
standard policy. (The provisions of the foregoing sentence shall not apply to
any equity interest, stock option, phantom or restricted stock or similar
benefit received in connection with such other employment). Any obligation to
mitigate your damages pursuant to this Section 4.6 shall not be a defense or
offset to the Company’s obligation to pay you in full the amounts provided in
this Agreement upon the occurrence of a termination without cause, at the time
provided herein, or the timely and full performance of any of the Company’s
other obligations under this Agreement.
               4.7 Payments. Payments of Base Salary and Bonus required to be
made to you after any termination shall be made at the same times as such
payments

7



--------------------------------------------------------------------------------



 



otherwise would have been paid to you pursuant to Sections 3.1 and 3.2 if you
had not been terminated, subject to Section 12.17.
     5. Disability.
          5.1 Disability Payments. If during the term of employment and prior to
the delivery of any notice of termination without cause, you become physically
or mentally disabled, whether totally or partially, so that you are prevented
from performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay your full compensation through the last day
of the sixth consecutive month of disability or the date on which the shorter
periods of disability shall have equaled a total of six months in any
twelve-month period (such last day or date being referred to herein as the
“Disability Date”), subject to Section 12.17. If you have not resumed your usual
duties on or prior to the Disability Date, the Company shall pay you a pro rata
Bonus (based on your Average Annual Bonus) for the year in which the Disability
Date occurs and thereafter shall pay you disability benefits for the period
ending on the later of (i) the Term Date or (ii) the date which is twelve months
after the Disability Date (in the case of either (i) or (ii), the “Disability
Period”), in an annual amount equal to 75% of (a) your Base Salary at the time
you become disabled and (b) the Average Annual Bonus, in each case, subject to
Section 12.17.
          5.2 Recovery from Disability. If during the Disability Period you
shall fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following: (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 9 and 10 during the Disability
Period. The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning the business,
affairs and management of the Company as requested by the Board of Directors of
the Company but you shall not be required to devote more than five days (up to
eight hours per day) each month to such services, which shall be

8



--------------------------------------------------------------------------------



 



performed at a time and place mutually convenient to both parties. Any income
from such other employment shall not be applied to reduce the Company’s
obligations under this Agreement.
          5.3 Other Disability Provisions. The Company shall be entitled to
deduct from all payments to be made to you during the Disability Period pursuant
to this Section 5 an amount equal to all disability payments received by you
during the Disability Period from Worker’s Compensation, Social Security and
disability insurance policies maintained by the Company; provided, however, that
for so long as, and to the extent that, proceeds paid to you from such
disability insurance policies are not includible in your income for federal
income tax purposes, the Company’s deduction with respect to such payments shall
be equal to the product of (i) such payments and (ii) a fraction, the numerator
of which is one and the denominator of which is one less the maximum marginal
rate of federal income taxes applicable to individuals at the time of receipt of
such payments. All payments made under this Section 5 after the Disability Date
are intended to be disability payments, regardless of the manner in which they
are computed. Except as otherwise provided in this Section 5, the term of
employment shall continue during the Disability Period and you shall be entitled
to all of the rights and benefits provided for in this Agreement, except that
Sections 4.2 shall not apply during the Disability Period, and unless the
Company has restored you to full-time service at full compensation prior to the
end of the Disability Period, the term of employment shall end and you shall
cease to be an employee of the Company at the end of the Disability Period and
shall not be entitled to notice and severance or to receive or be paid for any
accrued vacation time or unused sabbatical.
     6. Death. If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.
     7. Life Insurance. The parties confirm that pursuant to the terms of the
Prior Agreement and your previous employment agreements with the Company, the
Company maintained $5,000,000 face amount of split ownership life insurance on
your

9



--------------------------------------------------------------------------------



 



life. The Company shall continue to maintain such life insurance, which will be
structured to comply with Section 409A of the Code, and IRS Notice 2007-34, and
shall maintain such policy (without reduction in the face amount of the
coverage) until your death and irrespective of any termination of this
Agreement, except pursuant to Section 4.1. You shall be entitled to designate
the beneficiary or beneficiaries of such policy, which may include a trust. At
your death, or on the earlier surrender of such policy by the owner, your estate
(or the owner of the policy) shall promptly pay to the Company an amount equal
to the premiums on such policy paid by the Company and its subsidiaries (net of
(i) tax benefits, if any, to the Company and its subsidiaries in respect of
payments of such premiums, (ii) any amounts payable by the Company which have
been paid by you or on your behalf with respect to such insurance,
(iii) dividends received by the Company and its subsidiaries in respect of such
premiums, but only to the extent such dividends are not used to purchase
additional insurance on your life, and (iv) any unpaid borrowings by the Company
and its subsidiaries under the policy). If other than the Company, the owner of
the policy from time to time shall execute, deliver and maintain a customary
split dollar insurance agreement and collateral assignment form, assigning to
the Company the proceeds of the policy but only to the extent necessary to
secure the reimbursement of the obligation contained in the preceding sentence.
The Company agrees that it will not borrow against the policy an amount in
excess of the premiums on such policy paid by the Company and its subsidiaries
(net of the amounts referred to in clauses (i), (ii) and (iii) above). The life
insurance provided for in this Section 7 shall be in addition to any other
insurance hereafter provided by the Company or any of its subsidiaries on your
life under any group or individual policy.
     In addition to the foregoing, during your employment with the Company, the
Company shall (x) provide you with $50,000 of group life insurance and (y) pay
you annually an amount equal to the premium you would have to pay to obtain life
insurance under the Group Universal Life (“GUL”) insurance program made
available by the Company in an amount equal to (i) twice your Base Salary minus
(ii) $50,000. The Company shall pay you such amount no later than March 15 of
the calendar year following any calendar year in which you are entitled to this
amount. You shall be under no obligation to use the payments made by the Company
pursuant to the preceding sentence to purchase GUL insurance or to purchase any
other life insurance.
     If the Company discontinues its GUL insurance program, the Company shall
nevertheless make the payments required by this Section 7 as if such program
were

10



--------------------------------------------------------------------------------



 



still in effect. The payments made to you hereunder shall not be considered as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit-sharing or other benefit plan of the
Company or any subsidiary of the Company. The parties intend that any life
insurance provided under this Section 7 shall be provided in a manner consistent
with applicable laws.
          8. Other Benefits.
          8.1 General Availability. To the extent that (a) you are eligible
under the general provisions thereof (including without limitation, any plan
provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its senior executives, during the term of employment and so long as
you are an employee of the Company, you shall be eligible to participate in any
savings plan, or similar plan or program and in any group life insurance (to the
extent set forth in Section 7), hospitalization, medical, dental, accident,
disability or similar plan or program of the Company now existing or established
hereafter. In addition, you shall be entitled during the term of employment and
so long as you are an employee of the Company, to receive other benefits
generally available to all senior executives of the Company to the extent you
are eligible under the general provisions thereof, including, without
limitation, to the extent maintained in effect by the Company for its senior
executives, and financial services.
          Pursuant to the terms of your previous employment agreements with the
Company, in addition to any retirement benefits to which you are entitled under
the Time Warner Employees’ Pension Plan, any supplemental retirement or excess
benefit plan maintained by the Company or any of its affiliates or any successor
plans thereto (hereinafter collectively referred to as the “Pension Plan”), the
Company will, following your termination of employment for any reason, except by
the Company for cause pursuant to Section 4.1 and except for a termination by
you in breach of this Agreement, pay or cause to be paid to you or your
beneficiary as the case may be, in accordance with the following provisions, an
amount which is equivalent to the excess of (the “Excess Amount”) (i) the amount
you or your beneficiary would be entitled to receive under the Pension Plan
assuming you had five additional years of service (as such term is defined in
the Pension Plan) taking into account all the provisions of the Pension Plan as
are from time to time in effect and applicable to you or your beneficiary over
(ii) the amount you or

11



--------------------------------------------------------------------------------



 



your beneficiary would be entitled to receive under the Pension Plan based on
actual years of service taking into account all the provisions of the Pension
Plan as are from time to time in effect and applicable to you or your
beneficiary.
     If you or your beneficiary is entitled to an Excess Amount as described in
the preceding paragraph, the Company shall pay the Excess Amount to you or your
beneficiary either in (i) a single lump sum or (ii) 10 equal annual
installments, as designated by you in a written election made to the Company on
or prior to December 31, 2008; provided, however, that if you have a separation
from service with the company within the meaning of section 409A of the Code (a
“separation from service”) on or prior to July 1, 2008, then the excess amount
shall be payable in a single lump sum and you shall not be entitled to elect to
receive payment in installments . In either case, the amount or amounts will be
actuarially equivalent to the amounts payable as the Excess Amount as determined
under the preceding paragraph, based on such actuarial tables and interest rates
as may be adopted from time to time under the Pension Plan for the purpose of
computing such equivalencies. In the event no designation as to the method of
payment is made or in the event of your separation from service on or prior to
July 1, 2008, payment shall be made in a single lump sum.  The payment(s)
described herein shall be made or commence six months following the date of
your Separation from Service  (or within 30 days thereafter), and any subsequent
annual installments shall be paid on the anniversaries of the date of such first
payment (or within 30 days thereafter). If you die prior to receiving full
payment of the Excess Amount, payments shall be made to your beneficiary(ies),
which shall be your beneficiary(ies) under the Time Warner Excess Benefit
Pension Plan. If you or your beneficiary(ies) dies before any payments described
herein have been made, the payments shall be made at the same time and in the
same manner as they would have been paid if the payments were to be made under
the Time Warner Excess Benefit Pension Plan
          8.2 Benefits After a Termination or Disability. After the effective
date of a termination of employment pursuant to Section 4.2 and prior to the
Severance Term Date or, if earlier, the Benefit Cessation Date, or during the
Disability Period, you shall continue to be treated as an employee of the
Company for purposes of eligibility to participate in the Company’s health and
welfare benefit plans other than disability programs and to receive the health
and welfare benefits (other than disability programs) required to be provided to
you under this Agreement to the extent such health and welfare benefits are
maintained in effect by the Company for its executives. After the effective date
of a termination of employment pursuant to Section 4 or during a Disability
Period,

12



--------------------------------------------------------------------------------



 



you shall not be entitled to any additional awards or grants under any stock
option, restricted stock or other stock-based incentive plan and you shall not
be entitled to continue elective deferrals in or accrue additional benefits
under any qualified or nonqualified retirement programs maintained by the
Company. At the Severance Term Date or , if earlier, the Benefit Cessation Date,
your rights to benefits and payments under any health and welfare benefit plans
or any insurance or other death benefit plans or arrangements of the Company or
under any management incentive or other non-equity-based plan of the Company
shall be determined in accordance with the terms and provisions of such plans.
At the later of (i) the date you cease to serve as a director of the Company and
(ii) the Severance Term Date or the Benefit Cessation Date, if earlier, your
rights to benefits and payments under any stock option, restricted stock unit,
performance stock unit or other equity-based award shall be determined in
accordance with the terms and provisions of the plans and any agreements under
which such stock options, restricted stock units, performance stock units or
other awards were granted. However, consistent with the terms of the Prior
Employment Agreement, notwithstanding the foregoing or any more restrictive
provisions of any such plan or agreement, (i) if your employment with the
Company is terminated as a result of a termination pursuant to Section 4.2,
then, all stock options to purchase shares of Time Warner Common Stock shall
continue to vest, and any such vested stock options shall remain exercisable
(but not beyond the term of such options) through the later of (a) the date you
cease to serve as a director of the Company and (b) the Severance Term Date or
the Benefit Cessation Date, if earlier; (ii) because you have attained age 55
and ten years of service with the Company, if your employment is terminated
pursuant to Section 4.2 or is terminated voluntarily by you, then all stock
options granted to you by the Company shall vest and become immediately
exercisable, and shall remain exercisable for five years (but not beyond the
term of such options) following the later of (a) the date you cease to serve as
a director fo the Company and (b) the Severance Term Date or the Benefit
Cessation Date, if earlier; and (iii) the Company shall not be permitted to
determine that your employment was terminated for “unsatisfactory performance”
within the meaning of any stock option agreement between you and the Company.
With respect to awards of restricted stock units (“RSUs”) held at the time of a
termination of employment pursuant to Section 4.2, subject to potential further
delay in payment pursuant to Section 12.17, (i) for all awards of RSUs that
contain special accelerated vesting upon retirement, the vesting of the RSUs
will accelerate upon, and the shares of Time Warner Common Stock will be paid to
you promptly following, the effective date of termination of employment, and
(ii) if the award agreement does not contain special treatment for retirement,
then the treatment of the RSUs will be determined

13



--------------------------------------------------------------------------------



 



at the earlier of the Severance Term Date or the Benefit Cessation Date in
accordance with the terms of the applicable award agreement(s), but the shares
of Time Warner Common Stock underlying any vested RSUs will not be paid to you
until promptly following the next regular vesting date(s) for such award(s) of
RSUs.
          8.3 Payments in Lieu of Other Benefits. In the event the term of
employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.
     9. Protection of Confidential Information; Non-Compete.
          9.1 Confidentiality Covenant. You acknowledge that your employment by
the Company (which, for purposes of this Section 8 shall mean Time Warner Inc.
and its affiliates) will, throughout the term of employment, bring you into
close contact with many confidential affairs of the Company, including
information about costs, profits, markets, sales, products, key personnel,
pricing policies, operational methods, technical processes and other business
affairs and methods and other information not readily available to the public,
and plans for future development. You further acknowledge that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. You further acknowledge that the
business of the Company is international in scope, that its products and
services are marketed throughout the world, that the Company competes in nearly
all of its business activities with other entities that are or could be located
in nearly any part of the world and that the nature of your services, position
and expertise are such that you are capable of competing with the Company from
nearly any location in the world. In recognition of the foregoing, you covenant
and agree:
               9.1.1 You shall keep secret all confidential matters of the
Company and shall not disclose such matters to anyone outside of the Company, or
to anyone inside the Company who does not have a need to know or use such
information, and shall not use such information for personal benefit or the
benefit of a third party, either during or after the term of employment, except
with the Company’s written consent, provided that (i) you shall have no such
obligation to the extent such matters are or become publicly known other than as
a result of your breach of your obligations hereunder and (ii)

14



--------------------------------------------------------------------------------



 



you may, after giving prior notice to the Company to the extent practicable
under the circumstances, disclose such matters to the extent required by
applicable laws or governmental regulations or judicial or regulatory process;
               9.1.2 You shall deliver promptly to the Company on termination of
your employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and
               9.1.3 If the term of employment is terminated pursuant to
Section 4, for a period of one year after such termination, without the prior
written consent of the Company, you shall not employ, and shall not cause any
entity of which you are an affiliate to employ, any person who was a full-time
employee of the Company at the date of such termination or within six months
prior thereto but such prohibition shall not apply to your secretary or
executive assistant or to any other employee eligible to receive overtime pay.
          9.2 Non-Compete. During the term of employment and through the later
of (i) the Term Date, (ii) the Severance Term Date, (iii) the Benefit Cessation
Date, if applicable, and (iv) and twelve months after the effective date of any
termination of the term of employment pursuant to Section 4, you shall not,
directly or indirectly, without the prior written consent of the Chief Executive
Officer of the Company, render any services to, or act in any capacity for, any
Competitive Entity, or acquire any interest of any type in any Competitive
Entity; provided, however, that the foregoing shall not be deemed to prohibit
you from acquiring, (a) solely as an investment and through market purchases,
securities of any Competitive Entity which are registered under Section 12(b) or
12(g) of the Securities Exchange Act of 1934 and which are publicly traded, so
long as you are not part of any control group of such Competitive Entity and
such securities, including converted securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (b) securities
of any Competitive Entity that are not publicly traded, so long as you are not
part of any control group of such Competitive Entity and such securities,
including converted securities, do not constitute more than three percent (3%)
of the outstanding voting power of that entity. For purposes of the foregoing,
the following shall be deemed to be a Competitive Entity: (x) during the period
that you

15



--------------------------------------------------------------------------------



 



are actively employed with the Company, any person or entity that engages in any
line of business that is substantially the same as either (i) any line of
business which the Company engages in, conducts or, to your knowledge, has
definitive plans to engage in or conduct or (ii) any operating business that is
engaged in or conducted by the Company as to which, to your knowledge, the
Company covenants, in writing, not to compete with in connection with the
disposition of such business, and (y) during the period following a termination
of your term of employment pursuant to Section 4, any of the following: AT&T
Corporation, Bertelsmann A.G., CBS Corporation, Comcast Corporation, The Walt
Disney Company, EarthLink, Inc., General Electric Corporation, Google Inc.,
Microsoft Corporation, The News Corporation Ltd., Sony Corporation, Viacom Inc.
and Yahoo! Inc., and their respective subsidiaries and affiliates and any
successor to the internet service provider, media or entertainment businesses
thereof.
     10. Ownership of Work Product. You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.
     11. Notices. All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in

16



--------------------------------------------------------------------------------



 



writing and shall be deemed to have been duly given if delivered personally or
sent by a nationally recognized overnight delivery service, or mailed
first-class, postage prepaid, by registered or certified mail, as follows (or to
such other or additional address as either party shall designate by notice in
writing to the other in accordance herewith):
          11.1 If to the Company:
Time Warner Inc.
One Time Warner Center
New York, New York 10019
Attention: Senior Vice President — Global
Compensation and Benefits
(with a copy, similarly addressed
but Attention: General Counsel)
          11.2 If to you, to your residence address set forth on the records of
the Company.
     12. General.
          12.1 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.
          12.2 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          12.3 Entire Agreement. This Agreement, including Annexes A, B and C
set forth the entire agreement and understanding of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements,
arrangements and understandings, written or oral, between the parties.
          12.4 No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.

17



--------------------------------------------------------------------------------



 



          12.5 Assignability. This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.
          12.6 Amendments; Waivers. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.
          12.7 Specific Remedy. In addition to such other rights and remedies as
the Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of
Sections 9.1, 9.2, or 10, the Company shall have the right and remedy to have
such provisions specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.
          12.8 Resolution of Disputes. Except as provided in the preceding
Section 12.7, any dispute or controversy arising with respect to this Agreement
and your employment hereunder (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in

18



--------------------------------------------------------------------------------



 



Employment Act, Title VII of the Civil Rights Act of 1964, as amended, any state
Fair Employment Practices Act and/or the Americans with Disability Act) shall,
at the election of either you or the Company, be submitted to JAMS/ENDISPUTE for
resolution in arbitration in accordance with the rules and procedures of
JAMS/ENDISPUTE. Either party shall make such election by delivering written
notice thereof to the other party at any time (but not later than 45 days after
such party receives notice of the commencement of any administrative or
regulatory proceeding or the filing of any lawsuit relating to any such dispute
or controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 12.8. Any such
proceedings shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators), pursuant to any streamlined or expedited (rather
than a comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS/ENDISPUTE shall be final and binding. Judgment upon the award rendered by
such arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the New York courts for this purpose. The
prevailing party shall be entitled to recover the costs of arbitration
(including reasonable attorneys fees and the fees of experts) from the losing
party. If at the time any dispute or controversy arises with respect to this
Agreement, JAMS/ENDISPUTE is not in business or is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS/ENDISPUTE for the purposes of the foregoing provisions of
this Section 12.8. If you shall be the prevailing party in such arbitration, the
Company shall promptly pay, upon your demand, all legal fees, court costs and
other costs and expenses incurred by you in any legal action seeking to enforce
the award in any court.
          12.9 Beneficiaries. Whenever this Agreement provides for any payment
to your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.
          12.10 No Conflict. You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not

19



--------------------------------------------------------------------------------



 



constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.
          12.11 Conflict of Interest. Attached as Annex C and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.
          12.12 Withholding Taxes. Payments made to you pursuant to this
Agreement shall be subject to withholding and social security taxes and other
ordinary and customary payroll deductions.
          12.13 No Offset. Neither you nor the Company shall have any right to
offset any amounts owed by one party hereunder against amounts owed or claimed
to be owed to such party, whether pursuant to this Agreement or otherwise, and
you and the Company shall make all the payments provided for in this Agreement
in a timely manner.
          12.14 Severability. If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
          12.15 Survival. Sections 3.4, 3.5, 8.3 and 9 through 12 shall survive
any termination of the term of employment by the Company for cause pursuant to

20



--------------------------------------------------------------------------------



 



Section 4.1. Sections 3.4, 3.5, 4.4, 4.5, 4.7 and 8 through 12 shall survive any
termination of the term of employment pursuant to Sections 4.2, 5 or 6.
          12.16 Definitions. The following terms are defined in this Agreement
in the places indicated:
affiliate — Section 4.2.2
Average Annual Bonus – Section 4.2.1
Base Salary — Section 3.1
Benefit Cessation Date – Section 4.2.2
Bonus – Section 3.2
cause — Section 4.1
Code — Section 4.2.2
Company — the first paragraph on page 1 and Section 9.1
Competitive Entity – Section 9.2
Disability Date — Section 5
Disability Period — Section 5
Effective Date — the first paragraph on page 1
Severance Term Date – Section 4.2.2
Term Date – Section 1
term of employment — Section 1
termination without cause – Section 4.2.1
Work Product — Section 10
          12.17 Compliance with IRC Section 409A. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be interpreted in a manner intended to comply with Section 409A
of the Code. Notwithstanding anything herein to the contrary, (i) if at the time
of your termination of employment with the Company you are a “specified
employee” as defined in Section 409A of the Code (and any related regulations or
other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to you hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such

21



--------------------------------------------------------------------------------



 



payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitutes “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. The Company shall consult with you in good
faith regarding the implementation of the provisions of this Section 12.17;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect to thereto.
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first above written.

                  TIME WARNER INC.    
 
           
 
  By   /s/ Mark A. Wainger
 
   
 
                /s/ Richard D. Parsons                   Richard D. Parsons    

22



--------------------------------------------------------------------------------



 



ANNEX A
Deferred Compensation Account
          A.1 Investments. Funds credited to the Trust Account shall be actually
invested and reinvested in an account in securities selected from time to time
by an investment advisor designated from time to time by the Company (the
“Investment Advisor”), substantially all of which securities shall be “eligible
securities”. The designation from time to time by the Company of an Investment
Advisor shall be subject to the approval of the Executive, which approval shall
not be withheld unreasonably. “Eligible securities” are common and preferred
stocks, warrants to purchase common or preferred stocks, put and call options,
and corporate or governmental bonds, notes and debentures, either listed on a
national securities exchange or for which price quotations are published in
newspapers of general circulation, including The Wall Street Journal, and
certificates of deposit. Eligible securities shall not include the common or
preferred stock, any warrants, options or rights to purchase common or preferred
stock or the notes or debentures of the Company or any corporation or other
entity of which the Company owns directly or indirectly 5% or more of any class
of outstanding equity securities. The Investment Advisor shall have the right,
from time to time, to designate eligible securities which shall be actually
purchased and sold for the Trust Account on the date of reference. Such
purchases may be made on margin; provided that the Company may, from time to
time, by written notice to the Executive, the Trustee and the Investment
Advisor, limit or prohibit margin purchases in any manner it deems prudent and,
upon three business days written notice to the Executive, the Trustee and the
Investment Advisor, cause all eligible securities theretofore purchased on
margin to be sold. The Investment Advisor shall send notification to the
Executive and the Trustee in writing of each transaction within five business
days thereafter and shall render to the Executive and the Trustee written
quarterly reports as to the current status of his or her Trust Account. In the
case of any purchase, the Trust Account shall be charged with a dollar amount
equal to the quantity and kind of securities purchased multiplied by the fair
market value of such securities on the date of reference and shall be credited
with the quantity and kind of securities so purchased. In the case of any sale,
the Trust Account shall be charged with the quantity and kind of securities
sold, and shall be credited with a dollar amount equal to the quantity and kind
of securities sold multiplied by the fair market value of such securities on the
date of reference. Such charges and credits to the Trust Account shall take
place immediately upon the consummation of the transactions to which they
relate. As used herein “fair market value” means either (i) if the security is
actually purchased or sold by the Rabbi Trust on the date of reference, the
actual purchase or sale price per security to the Rabbi Trust or (ii) if the
security is not purchased or sold on the date of reference, in the case of a
listed security, the closing price per security on the date of reference, or if
there were no sales on such date, then the closing price per security on the
nearest preceding day on which there were such sales, and, in the case of an
unlisted security, the mean between the bid and asked prices per security on the
date of reference, or if no such prices are available for such date, then the
mean between the bid and asked prices per security on the nearest preceding day
for which such prices are available. If no bid or asked price information is
available

 



--------------------------------------------------------------------------------



 



with respect to a particular security, the price quoted to the Trustee as the
value of such security on the date of reference (or the nearest preceding date
for which such information is available) shall be used for purposes of
administering the Trust Account, including determining the fair market value of
such security. The Trust Account shall be charged currently with all interest
paid by the Trust Account with respect to any credit extended to the Trust
Account. Such interest shall be charged to the Trust Account, for margin
purchases actually made, at the rates and times actually paid by the Trust
Account. The Company may, in the Company’s sole discretion, from time to time
serve as the lender with respect to any margin transactions by notice to the
then Investment Advisor and the Trustee and in such case interest shall be
charged at the rate and times then charged by an investment banking firm
designated by the Company with which the Company does significant business.
Brokerage fees shall be charged to the Trust Account at the rates and times
actually paid.
          A.2 Dividends and Interest. The Trust Account shall be credited with
dollar amounts equal to cash dividends paid from time to time upon the stocks
held therein. Dividends shall be credited as of the payment date. The Trust
Account shall similarly be credited with interest payable on interest bearing
securities held therein. Interest shall be credited as of the payment date,
except that in the case of purchases of interest-bearing securities the Trust
Account shall be charged with the dollar amount of interest accrued to the date
of purchase, and in the case of sales of such interest-bearing securities the
Trust Account shall be credited with the dollar amount of interest accrued to
the date of sale. All dollar amounts of dividends or interest credited to the
Trust Account pursuant to this Section A.2 shall be charged with all taxes
thereon deemed payable by the Company (as and when determined pursuant to
Section A.5). The Investment Advisor shall have the same right with respect to
the investment and reinvestment of net dividends and net interest as he has with
respect to the balance of the Trust Account.
          A.3 Adjustments. The Trust Account shall be equitably adjusted to
reflect stock dividends, stock splits, recapitalizations, mergers,
consolidations, reorganizations and other changes affecting the securities held
therein.
          A.4 Obligation of the Company. Without in any way limiting the
obligations of the Company otherwise set forth in the Agreement or this Annex A,
the Company shall have the obligation to establish, maintain and enforce the
Rabbi Trust and to make payments to the Trustee for credit to the Trust Account
in accordance with the provisions of Section 3.3 of the Agreement, to use due
care in selecting the Trustee or any successor trustee and to in all respects
work cooperatively with the Trustee to fulfill the obligations of the Company
and the Trustee to the Executive. The Trust Account shall be charged with all
taxes (including stock transfer taxes), interest, brokerage fees and investment
advisory fees, if any, payable by the Company and attributable to the purchase
or disposition of securities designated by the Investment Advisor (in all cases
net after any tax benefits that the Company would be deemed to derive from the
payment thereof, as and when determined pursuant to Section A.5) and only in the
event of a default by the Company of its obligation to pay such fees and
expenses, the fees and expenses of the Trustee in accordance with the terms of
the Trust Agreement, but no other costs of the

 



--------------------------------------------------------------------------------



 



Company. Subject to the terms of the Trust Agreement, the securities purchased
for the Trust Account as designated by the Investment Advisor shall remain the
sole property of the Company, subject to the claims of its general creditors, as
provided in the Trust Agreement. Neither the Executive nor his legal
representative nor any beneficiary designated by the Executive shall have any
right, other than the right of an unsecured general creditor, against the
Company or the Trust in respect of any portion of the Trust Account.
          A.5 Taxes. The Trust Account shall be charged with all federal, state
and local taxes deemed payable by the Company with respect to income recognized
upon the dividends and interest received by the Trust Account pursuant to
Section A.2 and gains recognized upon sales of any of the securities which are
sold pursuant to Section A. 1 or A.7. The Trust Account shall be credited with
the amount of the tax benefit received by the Company as a result of any payment
of interest actually made pursuant to Section A. 1 or A.2 and as a result of any
payment of brokerage fees and investment advisory fees made pursuant to
Section A.1. If any of the sales of the securities which are sold pursuant to
Section A.1 or A.7 results in a loss to the Trust Account, such net loss shall
be deemed to offset the income and gains referred to in the second preceding
sentence (and thus reduce the charge for taxes referred to therein) to the
extent then permitted under the Internal Revenue Code of 1986, as amended from
time to time, and under applicable state and local income and franchise tax laws
(collectively referred to as “Applicable Tax Law”); provided, however, that for
the purposes of this Section A.5 the Trust Account shall, except as provided in
the third following sentence, be deemed to be a separate corporate taxpayer and
the losses referred to above shall be deemed to offset only the income and gains
referred to in the second preceding sentence. Such losses shall be carried back
and carried forward within the Trust Account to the extent permitted by
Applicable Tax Law in order to minimize the taxes deemed payable on such income
and gains within the Trust Account. For the purposes of this Section A.5, all
charges and credits to the Trust Account for taxes shall be deemed to be made as
of the end of the Company’s taxable year during which the transactions, from
which the liabilities for such taxes are deemed to have arisen, are deemed to
have occurred. Notwithstanding the foregoing, if and to the extent that in any
year there is a net loss in the Trust Account that cannot be offset against
income and gains in any prior year, then an amount equal to the tax benefit to
the Company of such net loss (after such net loss is reduced by the amount of
any net capital loss of the Trust Account for such year) shall be credited to
the Trust Account on the last day of such year. If and to the extent that any
such net loss of the Trust Account shall be utilized to determine a credit to
the Trust Account pursuant to the preceding sentence, it shall not thereafter be
carried forward under this Section A.5. For purposes of determining taxes
payable by the Company under any provision of this Annex A it shall be assumed
that the Company is a taxpayer and pays all taxes at the maximum marginal rate
of federal income taxes and state and local income and franchise taxes (net of
assumed federal income tax benefits) applicable to business corporations and
that all of such dividends, interest, gains and losses are allocable to its
corporate headquarters, which are currently located in New York City.

 



--------------------------------------------------------------------------------



 



          A.6 Intentionally Deleted.
          A.7 Payments. Payments of deferred compensation shall be made as
provided in this Section A.7. Unless the Executive makes the election referred
to in the next succeeding sentence, deferred compensation shall be paid
bi-weekly for a period often years (the “Pay-Out Period”) commencing on the
first Company payroll date in the month following the later of (i) May 15, 2008
and (ii) the date the Executive ceases to be an employee of the Company and
leaves the payroll of the Company for any reason, provided, however, that if the
Executive was named in the compensation table in the Company’s then most recent
proxy statement, such payments shall commence on the first Company payroll date
in January of the year following the year in which the latest of such events
occurs. The Executive may elect a shorter Pay-Out Period by delivering written
notice to the Company or the Trustee at least one-year prior to the commencement
of the Pay-Out Period, which notice shall specify the shorter Pay-Out Period. On
each payment date, the Trust Account shall be charged with the dollar amount of
such payment. On each payment date, the amount of cash held in the Trust Account
shall be not less than the payment then due and the Company or the Trustee may
select the securities to be sold to provide such cash if the Investment Advisor
shall fail to do so on a timely basis. The amount of any taxes payable with
respect to any such sales shall be computed, as provided in Section A.5 above,
and deducted from the Trust Account, as of the end of the taxable year of the
Company during which such sales are deemed to have occurred. Solely for the
purpose of determining the amount of payments during the Pay-Out Period, the
Trust Account shall be valued on the fifth trading day prior to the end of the
month preceding the first payment of each year of the Pay-Out Period, or more
frequently at the Company’s or the Trustee’s election (the “Valuation Date”), by
adjusting all of the securities held in the Trust Account to their fair market
value (net of the tax adjustment that would be made thereon if sold, as
estimated by the Company or the Trustee) and by deducting from the Trust Account
the amount of all outstanding indebtedness. The extent, if any, by which the
Trust Account, valued as provided in the immediately preceding sentence, exceeds
the aggregate amount of credits to the Trust Account pursuant to Sections 3.3,
and 3.5 of the Agreement as of each Valuation Date is herein called “Account
Retained Income”. The amount of each payment for the year, or such shorter
period as may be determined by the Company or the Trustee, of the Pay-Out Period
immediately succeeding such Valuation Date, including the payment then due,
shall be determined by dividing the aggregate value of the Trust Account, as
valued and adjusted pursuant to the second preceding sentence, by the number of
payments remaining to be paid in the Pay-Out Period, including the payment then
due; provided that each payment made shall be deemed made first out of Account
Retained Income (to the extent remaining after all prior distributions thereof
since the last Valuation Date). The balance of the Trust Account, after all the
securities held therein have been sold and all indebtedness liquidated, shall be
paid to the Executive in the final payment, which shall be decreased by
deducting therefrom the amount of all taxes attributable to the sale of any
securities held in the Trust Account since the end of the preceding taxable year
of the Company, which taxes shall be computed as of the date of such payment.
          If this Agreement is terminated by the Company pursuant to Section 4.1
or if the Executive terminates this Agreement or the term of employment in
breach of this

 



--------------------------------------------------------------------------------



 



Agreement, the Trust Account shall be valued as of the later of (i) May 15, 2008
or (ii) twelve months after termination of the Executive’s employment with the
Company, and the balance of the Trust Account, after the securities held therein
have been sold and all related indebtedness liquidated, shall be paid to the
Executive as soon as practicable and in any event within 75 days following the
later of such dates in a final lump sum payment, which shall be decreased by
deducting therefrom the amount of all taxes attributable to the sale of any
securities held in the Trust Account since the end of the preceding taxable year
of the Company, which taxes shall be computed as of the date of such payment.
Payments made pursuant to this paragraph shall be deemed made first out of
Account Retained Income.
          If the Executive becomes disabled within the meaning of Section 5 of
the Agreement and is not thereafter returned to full-time employment with the
Company as provided in said Section 5, then deferred compensation shall be paid
bi-weekly during the Pay-Out Period commencing on the first Company payroll date
in the month following the end of the Disability Period in accordance with the
provisions of the first paragraph of this Section A.7.
          If the Executive shall die at any time whether during or after the
term of employment, the Trust Account shall be valued as of the date of the
Executive’s death and the balance of the Trust Account shall be paid to the
Executive’s estate or beneficiary within 75 days of such death in accordance
with the provisions of the second preceding paragraph.
          Notwithstanding the foregoing provisions of this Section A.7, if the
Rabbi Trust shall terminate in accordance with the provisions of the Trust
Agreement, the Trust Account shall be valued as of the date of such termination
and the balance of the Trust Account shall be paid to the Executive within
15 days of such termination in accordance with the provisions of the third
preceding paragraph.
          At the time of the final payment from the Trust Account, the Company
or the Trustee shall compute and the Company shall pay to the Trustee for credit
to the Trust Account, the amount of the tax benefit assumed to be received by
the Company from the payment to the Executive of amounts of Account Retained
Income during such taxable year or since the end of the last taxable year, as
the case may be. No additional credits shall be made to the Trust Account
pursuant to the preceding sentence in respect of the amounts credited to the
Trust Account pursuant to the preceding sentence. Notwithstanding any provision
of this Section A.7, the Executive shall not be entitled to receive pursuant to
this Annex A an aggregate amount that shall exceed the sum of(i) all credits
made to the Trust Account pursuant to Sections 3.3. and 3.5 of the Agreement,
(ii) the net cumulative amount (positive or negative) of all income, gains,
losses, interest and expenses charged or credited to the Trust Account pursuant
to this Annex A (excluding credits made pursuant to the second preceding
sentence), after all credits and charges to the Trust Account with respect to
the tax benefits or burdens thereof, and (iii) an amount equal to the tax
benefit to the Company from the payment of the amount (if positive) determined
under clause (ii) above; and the final payment(s) otherwise due may be adjusted
or eliminated accordingly. In determining the tax benefit to the Company under
clause (iii) above, the Company shall be

 



--------------------------------------------------------------------------------



 



deemed to have made the payments under clause (ii) above with respect to the
same taxable years and in the same proportions as payments of Account Retained
Income were actually made from the Trust Account. Except as otherwise provided
in this paragraph, the computation of all taxes and tax benefits referred to in
this Section A.7 shall be determined in accordance with Section A.5 above.

 



--------------------------------------------------------------------------------



 



ANNEX B
RELEASE
          Pursuant to the terms of the Employment Agreement made as of
                    , between TIME WARNER INC., a Delaware corporation (the
“Company”), One Time Warner Center, New York, New York 10019 and the undersigned
(the “Agreement”), and in consideration of the payments made to me and other
benefits to be received by me pursuant thereto, I, RICHARD D. PARSONS, being of
lawful age, do hereby release and forever discharge the Company and any
successors, subsidiaries, affiliates, related entities, predecessors, merged
entities and parent entities and their respective officers, directors,
shareholders, employees, benefit plan administrators and trustees, agents,
attorneys, insurers, representatives, affiliates, successors and assigns from
any and all actions, causes of action, claims, or demands for general, special
or punitive damages, attorney’s fees, expenses, or other compensation or damages
(collectively, “Claims”), which in any way relate to or arise out of my
employment with the Company or any of its subsidiaries or the termination of
such employment, which I may now or hereafter have under any federal, state or
local law, regulation or order, including without limitation, Claims related to
any stock options held by me or granted to me by the Company that are scheduled
to vest subsequent to my termination of employment and Claims under the Age
Discrimination in Employment Act (with the exception of Claims that may arise
after the date I sign this Release), Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Fair Labor Standards Act, the Family
and Medical Leave Act and the Employee Retirement Income Security Act, each as
amended through and including the date of this Release; provided, however, that
the execution of this Release shall not prevent the undersigned from bringing a
lawsuit against the Company to enforce its obligations under the Agreement.
          I acknowledge that I have been given at least 21 days from the day I
received a copy of this Release to sign it and that I have been advised to
consult an attorney. I understand that I have the right to revoke my consent to
this Release for seven days following my signing. This Release shall not become
effective or enforceable until the expiration of the seven-day period following
the date it is signed by me.
          I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAY BE GIVING UP
VALAUBLE LEGAL RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER BEFORE
SIGNING. I further state that I have read this document and the Agreement
referred to herein, that I know the contents of both and that I have executed
the same as my own free act.
          WITNESS my hand this                      day of
                                          ,                    .

         
 
 
 
Richard D. Parsons    

 